DETAILED ACTION
This office action is in response to applicant’s amendment filed on 02/18/2022.  Claims 1-2, 10, and 12 have been amended.  Claims 1-20 are pending and are directed towards system, method, and computer product for Storing Contract Data Structures on Permissioned Distributed Ledgers.  Examiner acknowledges applicant’s amendment to drawing and specification, and therefore withdraws the previous office action’s objections drawing and specification.  Examiner acknowledges applicant’s amendment to claims 2, 10, and 12, and therefore withdraws the previous office action’s objections these claims.  
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
1.	Applicant’s arguments filed 02/18/2022 have been fully considered.
A) Applicant’s arguments, with respect to the 102 rejection of claim 1, that Griffin fails to teach “wherein the blockchain data structure is configured to accept the insertion of the state transition if and only if there exists at least one outstanding required approval of the series of the one or more required approval signals.” (page 9 of the present response) have been fully considered but they are not persuasive.
	Regarding A) Griffin teaches wherein the blockchain data structure is configured to accept the insertion of the state transition if and only if there exists at least one outstanding required approval of the series of the one or more required approval signals (col. 10, line 1-6 and col. 11, line 19-31; the final signed agreement message posted on the distributed ledger is used to demonstrate consensus agreement for the consensus agreement rule (CAR) between listed parties).  Specifically, the final consensus agreement is signed and then compared to a list of signing parties as members capable of exchanging signed messages before the signed agreement may be placed on the blockchain.  In addition, the claim recites “if there exists at least one outstanding required approval of the series of the one or more required approval signals”, which can be interpreted as having one outstanding required approval of the one outstanding approval signals.  The comparison to a list of signing parties as members capable of exchanging signed messages in Griffin corresponds to the required outstanding approval in the claimed limitation.  Therefore, the prior art at least suggests the claimed limitation.
B) Applicant’s arguments, with respect to the 103 rejection of claim 8, that Griffin and Wilson fail to teach “wherein the events include attaching supporting documents to the agreement object, the supporting documents uploaded as transactions recorded on the blockchain data structure” (page 10-11 of the present response) have been fully considered but they are not persuasive.
	Regarding B) Griffin teaches Griffin teaches the events include attaching supporting documents to the agreement object, the supporting documents uploaded as transactions recorded on the blockchain data structure (col. 10, line 1-6 and col. 11, line 19-31; consensus agreement may be demonstrated by comparing the final signed agreement message against a consensus agreement rule (CAR) listing participating parties and any of the SignedData messages exchanged by the parties to reach the agreement may be placed as T1 content on the blockchain).  Specifically, multiple signed messages in addition to the final accepted or rejected message may be place on the blockchain in addition to the final message.  The any of the SignedData messages exchanged by the parties with the final message as T1 content in Griffin corresponds to the supporting documents attached to the agreement object in the recited limitation.  Therefore, the prior art at least suggests the claimed limitation.
Claim Rejections - 35 USC § 102
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claims 1-4, 11-14, and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Griffin (US Patent 10,797,885) filed on Apr. 18, 2018.
Regarding claim 1, Griffin teaches a computer system for maintaining a synchronized distributed ledger data structure storing a blockchain data structure across a plurality of computing nodes each configured to enforce a synchronization protocol for coordinating updates of the synchronized distributed ledger data structure (col. 8, line 28-53; distributed ledger computing system 108 may include computer nodes posting transactions to the distributed ledger and the distributed ledger may be downloaded to local computing system node), the system comprising: 
a processor configured to (col. 17, line 29-36; one or more processors): 
receive an input set of data fields representing parameters of an agreement between a plurality of parties (col. 11, line 19-31 and col. 13, line 32-45; receiving created consensus agreement rule (CAR) that identifies party A and party B must sign an object (e.g., a form, a smart contract)); 
instantiate an agreement object incorporating at least the input set of data fields, a series of one or more required approval signals, each required approval signal corresponding to a hidden unique primary key (col. 10, line 45-60 and col. 13, line 32-45; consensus agreement rule (CAR) that identifies party A and party B must sign an object (e.g., a form, a smart contract) includes a value type SubjectKey Identifier from signer that will include a hash needed for consensus agreement); 
insert the agreement object onto the blockchain data structure on the distributed ledger data structure of a first node of the plurality of computing nodes, the first node associated with a first party of the plurality of parties (col. 11, line 19-31; any of the consensus agreement messages exchanged by the parties to reach the agreement may be placed on a distributed ledger, such as a blockchain); 
synchronize the agreement object and the blockchain data structure across all of the distributed ledger data structures of the plurality of computing nodes (col. 8, line 39-58 and col. 11, line 19-31; place the agreement on the distributed ledger and computer nodes may download transactions posted to the distributed ledger); and 
responsive to receiving, at a second computing node of the plurality of computing nodes, an approval signal signed using a private key corresponding to a second party of the plurality of parties, provide an update to the blockchain data structure representative of a state transition indicative of an approval by the second party of the agreement represented by the hidden unique primary key (col. 9, line 57-67 and col. 10, line 1-3 and col. 13, line 32-53; party B signs the CAR contract object using its private key if party B agrees with the contract and a final message indicating acceptance may be posted to a distributed ledger to confirm whether a consensus agreement was reached between the parties); 
wherein the blockchain data structure is configured to accept the insertion of the state transition if and only if there exists at least one outstanding required approval of the series of the one or more required approval signals (col. 10, line 1-6 and col. 11, line 19-31; the final signed agreement message posted on the distributed ledger is used to demonstrate consensus agreement for the consensus agreement rule (CAR) between listed parties before the signed agreement may be placed on the blockchain).
Regarding claim 2, Griffin teaches system of claim 1.
Griffin teaches responsive to receiving, at the second computing node of the plurality of computing nodes, a disapproval signal signed using the private key corresponding to a second party of the plurality of parties and including a new set of input data fields, (i) establish a new agreement object on the blockchain data structure with a new underlying hidden unique primary key incorporating the new set of input data fields, and (ii) render the agreement object on the blockchain data structure immutable (col. 10, line 45-60 and col. 15, line 47-67 and col. 16, line 1-10; party B may also sign and reject the terms of party A’s contract, and party B could provide counteroffer terms as content in the signed message, where signing an object (e.g., a form, a smart contract) includes a value type SubjectKey Identifier from signer that will include a hash needed for consensus agreement, and a message indicating rejection or agreement between both parties may be posted to the distributed ledger).   
Regarding claim 3, Griffin teaches system of claim 1.
Griffin teaches the synchronized distributed ledger data structure maintains one or more cryptographically immutable records of transactions established between business entities associated with a corresponding node of the plurality of computing nodes (col. 8, line 28-53; distributed ledger computing system 108 may include computer nodes posting transactions to the distributed ledger and the distributed ledger may be downloaded to local computing system node); 
wherein each node of the plurality of computing nodes includes at least two trusted computing devices: a first computing device configured for actively conducting operations on the distributed ledger data structure, and a second computing device configured to store a redundant copy of the distributed ledger data structure and to switch over to conducting the operations on the distributed ledger data structure responsive to an event of systems failure of the first computing device (Fig. 1 and col. 6, line 12-25 and line 36-52 and col. 7, line 10-24; input/output circuit 122 of party A computing system may exchange data and communications with network 110 communicating with distributed ledger, memory 126 includes a content database 134 that retrievably store content for the consensus agreement messages created by party A or party B and smart contract documents for the agreement, and party B computing system are configured similarly to that of party A’s computing system).  
Regarding claim 4, Griffin teaches system of claim 1.
Griffin teaches the synchronized distributed ledger data structure is based at least on a Hyperledger Fabric infrastructure (col. 4, line 15-22; distributed ledger may be permissioned distributed ledger, such as Hyperledger Fabric).
	Regarding claim 11, Griffin teaches a computer implemented method for maintaining a synchronized distributed ledger data structure storing a blockchain data structure across a plurality of computing nodes each configured to enforce a synchronization protocol for coordinating updates of the synchronized distributed ledger data structure (col. 8, line 28-53; distributed ledger computing system 108 may include computer nodes posting transactions to the distributed ledger and the distributed ledger may be downloaded to local computing system node), the method comprising:
receiving an input set of data fields representing parameters of an agreement between a plurality of parties (col. 11, line 19-31 and col. 13, line 32-45; receiving created consensus agreement rule (CAR) that identifies party A and party B must sign an object (e.g., a form, a smart contract)); 
instantiating an agreement object incorporating at least the input set of data fields, a series of one or more required approval signals, each required approval signal corresponding to a hidden unique primary key (col. 10, line 45-60 and col. 13, line 32-45; consensus agreement rule (CAR) that identifies party A and party B must sign an object (e.g., a form, a smart contract) includes a value type SubjectKey Identifier from signer that will include a hash needed for consensus agreement); 
inserting the agreement object onto the blockchain data structure on the distributed ledger data structure of a first node of the plurality of computing nodes, the first node associated with a first party of the plurality of parties (col. 11, line 19-31; any of the consensus agreement messages exchanged by the parties to reach the agreement may be placed on a distributed ledger, such as a blockchain); 
synchronizing the agreement object and the blockchain data structure across all of the distributed ledger data structures of the plurality of computing nodes (col. 8, line 39-58 and col. 11, line 19-31; place the agreement on the distributed ledger and computer nodes may download transactions posted to the distributed ledger); and 
responsive to receiving, at a second computing node of the plurality of computing nodes, an approval signal signed using a private key corresponding to a second party of the plurality of parties, provide an update to the blockchain data structure representative of a state transition indicative of an approval by the second party of the agreement represented by the hidden unique primary key (col. 9, line 57-67 and col. 10, line 1-3 and col. 13, line 32-53; party B signs the CAR contract object using its private key if party B agrees with the contract and a final message indicating acceptance may be posted to a distributed ledger to confirm whether a consensus agreement was reached between the parties); 
wherein the blockchain data structure is configured to accept the insertion of the state transition if and only if there exists at least one outstanding required approval of the series of the one or more required approval signals (col. 10, line 1-6 and col. 11, line 19-31; the final signed agreement message posted on the distributed ledger is used to demonstrate consensus agreement for the consensus agreement rule (CAR) between listed parties).
Regarding claim 12, Griffin teaches method of claim 11.
Griffin teaches responsive to receiving, at the second computing node of the plurality of computing nodes, a disapproval signal signed using the private key corresponding to a second party of the plurality of parties and including a new set of input data fields, (i) establish a new agreement object on the blockchain data structure with a new underlying hidden unique primary key incorporating the new set of input data fields, and (ii) render the agreement object on the blockchain data structure immutable (col. 10, line 45-60 and col. 15, line 47-67 and col. 16, line 1-10; party B may also sign and reject the terms of party A’s contract, and party B could provide counteroffer terms as content in the signed message, where signing an object (e.g., a form, a smart contract) includes a value type SubjectKey Identifier from signer that will include a hash needed for consensus agreement, and a message indicating rejection or agreement between both parties may be posted to the distributed ledger).   
Regarding claim 13, Griffin teaches method of claim 11.
Griffin teaches the synchronized distributed ledger data structure maintains one or more cryptographically immutable records of transactions established between business entities associated with a corresponding node of the plurality of computing nodes (col. 8, line 28-53; distributed ledger computing system 108 may include computer nodes posting transactions to the distributed ledger and the distributed ledger may be downloaded to local computing system node); 
wherein each node of the plurality of computing nodes includes at least two trusted computing devices: a first computing device configured for actively conducting operations on the distributed ledger data structure, and a second computing device configured to store a redundant copy of the distributed ledger data structure and to switch over to conducting the operations on the distributed ledger data structure responsive to an event of systems failure of the first computing device (Fig. 1 and col. 6, line 12-25 and line 36-52 and col. 7, line 10-24; input/output circuit 122 of party A computing system may exchange data and communications with network 110 communicating with distributed ledger, memory 126 includes a content database 134 that retrievably store content for the consensus agreement messages created by party A or party B and smart contract documents for the agreement, and party B computing system are configured similarly to that of party A’s computing system).  
Regarding claim 14, Griffin teaches method of claim 11.
Griffin teaches the synchronized distributed ledger data structure is based at least on a Hyperledger Fabric infrastructure (col. 4, line 15-22; distributed ledger may be permissioned distributed ledger, such as Hyperledger Fabric).
	Regarding claim 20, Griffin teaches a non-transitory computer readable medium storing machine interpretable instructions, which when executed by a processor, cause the executor to performs a method for maintaining a synchronized distributed ledger data structure storing a blockchain data structure across a plurality of computing nodes each configured to enforce a synchronization protocol for coordinating updates of the synchronized distributed ledger data structure (col. 8, line 28-53 and para 17, line 29-37; non-transitory computer-readable media include code that are executable by one or more processors for distributed ledger computing system 108 may include computer nodes posting transactions to the distributed ledger and the distributed ledger may be downloaded to local computing system node), the method comprising:
receiving an input set of data fields representing parameters of an agreement between a plurality of parties (col. 11, line 19-31 and col. 13, line 32-45; receiving created consensus agreement rule (CAR) that identifies party A and party B must sign an object (e.g., a form, a smart contract)); 
instantiating an agreement object incorporating at least the input set of data fields, a series of one or more required approval signals, each required approval signal corresponding to a hidden unique primary key (col. 10, line 45-60 and col. 13, line 32-45; consensus agreement rule (CAR) that identifies party A and party B must sign an object (e.g., a form, a smart contract) includes a value type SubjectKey Identifier from signer that will include a hash needed for consensus agreement); 
inserting the agreement object onto the blockchain data structure on the distributed ledger data structure of a first node of the plurality of computing nodes, the first node associated with a first party of the plurality of parties (col. 11, line 19-31; any of the consensus agreement messages exchanged by the parties to reach the agreement may be placed on a distributed ledger, such as a blockchain); 
synchronizing the agreement object and the blockchain data structure across all of the distributed ledger data structures of the plurality of computing nodes (col. 8, line 39-58 and col. 11, line 19-31; place the agreement on the distributed ledger and computer nodes may download transactions posted to the distributed ledger); and 
responsive to receiving, at a second computing node of the plurality of computing nodes, an approval signal signed using a private key corresponding to a second party of the plurality of parties, provide an update to the blockchain data structure representative of a state transition indicative of an approval by the second party of the agreement represented by the hidden unique primary key (col. 9, line 57-67 and col. 10, line 1-3 and col. 13, line 32-53; party B signs the CAR contract object using its private key if party B agrees with the contract and a final message indicating acceptance may be posted to a distributed ledger to confirm whether a consensus agreement was reached between the parties); 
wherein the blockchain data structure is configured to accept the insertion of the state transition if and only if there exists at least one outstanding required approval of the series of the one or more required approval signals (col. 10, line 1-6 and col. 11, line 19-31; the final signed agreement message posted on the distributed ledger is used to demonstrate consensus agreement for the consensus agreement rule (CAR) between listed parties).
Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.	Claims 5-9 and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Griffin in view of Wilson, JR. et al. (US Pub. 2016/0292680), hereinafter Wilson, filed on Apr. 4, 2016 
Regarding claim 5, Griffin teaches system of claim 1.
Griffin teaches the agreement object that is transformed across a plurality of states based on transactions recorded on the blockchain data structure (col. 9, line 57-67 and col. 10, line 1-3; party B signs the CAR contract object and a final message indicating acceptance or rejection may be posted to a distributed ledger to confirm whether a consensus agreement was reached between the parties).  
	Griffin does not teach the agreement object is represented as a state machine object 
	Wilson teaches the agreement object is represented as a state machine object (Fig. 14 and para 34, line 1-10 and para 107, line 1-19; digital asset electronic settlement platform using multiple settlement states for a distributed blockchain)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Griffin to incorporate the teachings of Wilson to provide a digital asset electronic settlement platform using multiple settlement states for a distributed blockchain.  Doing so would allow for an electronic settlement platform for tracking and settling digital assets, obligations, and transactions, as recognized by Wilson.
Regarding claim 6, Griffin and Wilson teach system of claim 5.
Griffin teaches the plurality of states are transitioned from one to another responsive to events being represented in the transactions recorded on the blockchain data structure (col. 15, line 47-67 and col. 16, line 1-10; party B may also sign and reject the terms of party A’s contract, and party B could provide counteroffer terms as content in the signed message and a message indicating rejection or agreement between both parties may be posted to the distributed ledger).
Regarding claim 7, Griffin and Wilson teach system of claim 6.
Griffin teaches the events include a subset of internal events and a subset of semi-internal events (col. 5, line 46-56; messages demonstrating consensus agreement are between party A and party B, where party A and party B may be individuals, companies, or organizations).
Regarding claim 8, Griffin and Wilson teach system of claim 6.
Griffin teaches the events include attaching supporting documents to the agreement object, the supporting documents uploaded as transactions recorded on the blockchain data structure (col. 10, line 1-6 and col. 11, line 19-31; consensus agreement may be demonstrated by comparing the final signed agreement message against a consensus agreement rule (CAR) listing participating parties and any of the SignedData messages exchanged by the parties to reach the agreement may be placed on the blockchain).
Regarding claim 9, Griffin and Wilson teach system of claim 6.
Griffin teaches the events include one or more parties providing approvals or disapprovals represented in the transactions recorded on the blockchain data structure (col. 9, line 57-67 and col. 10, line 1-3 and col. 13, line 32-53; party B signs the CAR contract object using its private key if party B agrees with the contract and a final message indicating acceptance may be posted to a distributed ledger to confirm whether a consensus agreement was reached between the parties).
Regarding claim 15, Griffin teaches method of claim 11.
Griffin teaches the agreement object that is transformed across a plurality of states based on transactions recorded on the blockchain data structure (col. 9, line 57-67 and col. 10, line 1-3; party B signs the CAR contract object and a final message indicating acceptance or rejection may be posted to a distributed ledger to confirm whether a consensus agreement was reached between the parties).  
	Griffin does not teach the agreement object is represented as a state machine object 
	Wilson teaches the agreement object is represented as a state machine object (Fig. 14 and para 34, line 1-10 and para 107, line 1-19; digital asset electronic settlement platform using multiple settlement states for a distributed blockchain)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Griffin to incorporate the teachings of Wilson to provide a digital asset electronic settlement platform using multiple settlement states for a distributed blockchain.  Doing so would allow for an electronic settlement platform for tracking and settling digital assets, obligations, and transactions, as recognized by Wilson.
Regarding claim 16, Griffin teaches method of claim 15.
Griffin teaches the plurality of states are transitioned from one to another responsive to events being represented in the transactions recorded on the blockchain data structure (col. 15, line 47-67 and col. 16, line 1-10; party B may also sign and reject the terms of party A’s contract, and party B could provide counteroffer terms as content in the signed message and a message indicating rejection or agreement between both parties may be posted to the distributed ledger).
Regarding claim 17, Griffin teaches method of claim 16.
Griffin teaches the events include a subset of internal events and a subset of semi-internal events (col. 5, line 46-56; messages demonstrating consensus agreement are between party A and party B, where party A and party B may be individuals, companies, or organizations).
Regarding claim 18, Griffin teaches method of claim 16.
Griffin teaches the events include attaching supporting documents to the agreement object, the supporting documents uploaded as transactions recorded on the blockchain data structure (col. 10, line 1-6 and col. 11, line 19-31; consensus agreement may be demonstrated by comparing the final signed agreement message against a consensus agreement rule (CAR) listing participating parties).
Regarding claim 19, Griffin teaches method of claim 16.
Griffin teaches the events include one or more parties providing approvals or disapprovals represented in the transactions recorded on the blockchain data structure (col. 9, line 57-67 and col. 10, line 1-3 and col. 13, line 32-53; party B signs the CAR contract object using its private key if party B agrees with the contract and a final message indicating acceptance may be posted to a distributed ledger to confirm whether a consensus agreement was reached between the parties).
7.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Griffin in view of Wilson and Shaaban et al. (US Pub. 2016/0063446), hereinafter Shaaban, filed on Aug. 21, 2015.
Regarding claim 10, Griffin and Wilson teach system of claim 6.
Griffin teaches each business unit operating at least one corresponding computing node of the the plurality of computing nodes (col. 5, line 46-64; party A and party B computing system may include computing devices used for consensus agreement).
Griffin and Wilson do not teach the agreement object represents an agreement to share costs of a shared resource between two geographically disparate business units, 
Shaaban teaches the agreement object represents an agreement to share costs of a shared resource between two geographically disparate business units, (para 43, line 1-16 and para 52, line 1-10; firm members, with offices in different countries, enter into agreement for shared expenses)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Griffin and Wilson to incorporate the teachings of Shaaban to provide firm members, with offices in different countries, enter into agreement for shared expenses.  Doing so would allow for business method that is used in the inter-firm, inter-company, and inter-office billing and financial processing, as recognized by Shaaban.
Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following are relevant prior arts: Kasthuri (US Pub. 2019/0156336) discloses validate Blockchain transactions in a distributed ledger network by validating the Blockchain transaction, by the validator computing node, based on the transaction validation information; Russinovich et al. (US Pub. 2018/0225661) discloses a node will accept blockchain updates signed with the private signing key of the members that the node is provisioned to participate with; Schmidt-Karaca (US Pub. 2019/0123889) discloses recording document transactions in a blockchain, which can include sending or receiving a document when a document is sent between two computing systems.
9.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHAN H NGUYEN whose telephone number is (571)272-6443.  The examiner can normally be reached on Monday-Friday 8:30am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on 571-272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NHAN HUU NGUYEN/Examiner, Art Unit 2492


/SALEH NAJJAR/Supervisory Patent Examiner, Art Unit 2492